El Juez Presidente Su. del Tobo,
emitió la opinión del tribunal.
Se apela de una sentencia ordenando el sobreseimiento y archivo de un pleito por falta de gestión de la parte de-mandante, y de una orden decretando el levantamiento de un embargo. En su alegato la apelante señala dos errores cometidos, a su juicio por la corte, 1, al declarar con lugar la moción del demandado y ordenar el archivo del pleito, y 2, al ordenar el levantamiento del embargo decretado para asegurar la efectividad de la sentencia que pudiera dictarse en el caso.
Examinemos el'primer error. Los autos demuestran que *864el 8 de junio de 1917 se radicó una demanda en la Corte de Distrito de San Juan, Sección Segunda, en cobro de $1771.38 contra Domingo Briganti. Emplazado el demandado, for-muló un escrito de excepciones previas y solicitó el traslado del pleito a la corte de distrito de su domicilio, y oídas ambas partes, la corte concedió lo pedido por orden de 30 de septiembre de 1919.
Radicado el caso en la Corte de Distrito de Guayama, permaneció inactivo. El 1 de mayo de 1921 el demandado presentó una moción solicitando su archivo por falta de ins-tancia. La demandante se opuso, alegando bajo juramento que la falta de gestión no le era imputable a ella sola si que también al demandado que no había pedido el señalamiento de su excepción y que había estado celebrando conferencias con la demandante a los efectos de una transacción del li-tigio. El demandado, también bajo juramento, expuso que nunca trató de iniciar la transacción del pleito; que fué lla-mado varias veces por la demandante para ofrecerle transac-ciones que no aceptó, y que jamás convino en que el caso fuera dilatado. En 13 de marzo de 1922 se radicó en los autos una estipulación de ambas partes sometiendo a la con-sideración de la corte el incidente sobre archivo y el 10 de mayo siguiente la corte dictó la sentencia apelada.
La parte apelante admite el poder discrecional inherente que las cortes tienen para desestimar pleitos por falta de instancia, pero sostiene que la Corte de Distrito de Gua-yama en este caso concreto abusó de su discreción.
En los casos de Suc. Chavier v. Suc. Giraldez, 15 D. P. R. 154, y The Ensenada Estates Inc. v. Benedicto, 26 D. P. R. 814, esta Corte Suprema estudió detenidamente la cues-tión legal aquí envuelta y analizando los hechos revocó las sentencias apeladas. A igual conclusión debemos llegar en este caso. La práctica de dictar sentencias por falta de ins-tancia es buena y debe fomentarse. Un demandado no debe quedar sujeto indefinidamente al peso y la preocupación de *865un litigio. Las cortes no deben tener sus calendarios lle-nos de pleitos enteramente abandonados o constitutivos más bién de una amenaza que de una verdadera controversia que requiera necesariamente una solución por parte del tribunal para zanjarse. Pero ese no es aquí el Caso, Los autos demuestran a nuestro juicio que si bien el pleito estuvo inac-tivo por tanto tiempo no así las partes, sobre todo la de-mandante que en varias ocasiones intentó llegar a una tran-sacción y el fin principal de una transacción es evitar la pro-vocación de un pleito o poner término al que había comen-zado. Artículo 1711 del Código Civil. Se alega por el de-mandado que las conferencias sobre transacción no fueron iniciadas por él, pero el demandado admite que acudió a ellas, y esto revela que existía activa y pendiente una tran-sacción.
Examinemos el segundo error. A petición de los de-mandantes se trabó embargo para asegurar la efectividad etc la sentencia que pudiera dictarse en determinada suma que se hallaba pendiente de pago en el Tesoro Insular proce-dente de la construcción del acueducto de la municipalidad de Maunabo, obra ejecutada mediante subasta en la cual obtuvo la buena pro el demandado. Este, alegando que la suma indicada estaba exenta de embargo, pidió que el tra-bado se levantara. Se opusieron los demandantes y la corte resolvió el caso en favor del demandado.
La cuestión de derecho envuelta en este segundo señala-miento de error ha sido también estudiada y decidida por esta Corte Suprema. En el caso de Lamboglia v. La Junta Escolar de Guayama, 15 D. P. R. 318, la opinión de la. Coree fué emitida por el Juez Asociado Sr. MacLeary. En ella sé ’ examinan ampliamente la ley y la jurisprudencia y se con-cluye que “Los fondos que se encuentran en poder del teso-rero de una junta escolar o a su crédito depositados en el banco, no están sujetos a mandamientos de embargo, eje-cución, o embargo de bienes muebles pertenecientes a terce-*866ras personas (garnishment) ”. Y en el de Fernández v. Ober, 26 D. P. R. 150, ratificando el caso de Lambogiia, supra, se decidió qne “Una junta escolar o los oficiales de la misma, no están sujetos al procedimiento de embargo (garnisment), pues si se permitiera que fueran citados como terceros em-bargados, ello iría contra el orden público.”
Aplicando el mismo razonamiento a este caso, claro es que es necesario resolver que los fondos en poder del Teso-rero de Puerto Bico mientras en su poder estén aunque se diga que pertenecen al demandado'no están sujetos a embargo. Desde 1846 la Corte Suprema de los Estados Unidos en el caso de Buchanan v. Alexander, 45 U. S. 19, 20, se ex-presó así :
“La cuestión importante es si el dinero qne está en poder del sobrecargo, aunque se deba a los marineros por salarios, era em-bargable. Un sobrecargo, según parece, no puede en este sentido ser diferenciado de ningún otro agente pagador del gobierno. Si los acreedores de estos marineros pueden, mediante procedimientos de embargo desviar los fondos públicos de su objeto legítimo y debido, la misma cosa puede hacerse en lo que respecta al pago de nuestros oficiales y hombres del ejército y de la armada; y tam-bién en cualquier otro caso en que los fondos públicos pueden ser colocados en manos de un agente para verificar su pago. Este principio se refuta con su mera enunciación. Ningún gobierno puede sancionarlo. En todas las épocas resultaría embarazoso y en algunas circunstancias podría ser fatal para el servicio público.
“Los fondos del gobierno se asignan específicamente para cier-tos fines nacionales y si tales asignaciones pueden ser desviadas y anuladas por mandatos del Estado o de otro modo las funciones del gobierno pueden quedar suspendidas. Mientras permanece el dinero en poder de un oficial pagador es tanto el dinero de los Es-tados Unidos como si no hubiera sido retirado de la Tesorería. Mientras no sea pagado por el agente del gobierno a la persona con derecho a él, el fondo no puede en ningún sentido legal ser considerado como parte de sus efectos. El sobrecargo no es el deudor de los marineros.”
Por virtud de todo lo expuesto, opinamos que debe revo-*867carse la sentencia apelada y confirmarse la orden recurrida de que se deja hecho mérito.

Revocada la sentencia apelada, confirmada la orden recurrida, y devuelto el caso para ul-teriores procedimientos.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hntchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.